DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first feature extractor that extracts,” “a second feature extractor that extracts,” “a first collator that collates,” “a first determiner that instructs,” “a verifier that verifies,” “a second determiner that determines,” “a third feature extractor that extracts,” “a second collator that collates,” “a fourth feature extractor that extracts,” “a third collator that collates,” “a third determiner that determines,” “a holder that holds,” “a transmitter that transmits,” and “a converter that recognizes” in claims 1-12 and 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13  recite the limitation “[a first collator that collates / collating] whether the first feature and the second feature match each other.” The limitation renders the claims indefinite because it is unclear how the first and second features are collated. The term “collate” is defined as collecting and combining in proper order. The claims and the description do not state the rules for collating and it is impossible to determine what the condition and/or order for collating the features are. For the purpose of further examination, the limitation has been interpreted as determining whether the first and second features match each other.
Claims 2-12, 17, and 18 depend from claim 1 and therefore inherit all of the deficiencies of claim 1 discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pointner et al. (US 2019/0238533 A1), hereinafter referred to as Pointner.
Regarding claim 1, Pointner teaches an information processing apparatus comprising:
a first feature extractor that extracts a first feature from a face image of a user included in a moving image (Pointner ¶0034: “an authentication request includes a reference image 300 (e.g., an image of an identification document for a user 124) and an authentication image 350 (e.g., an image, series of images, and/or video of the user 124 captured by a user device 156, such as a recent ‘selfie’ of the user 124)”);
a second feature extractor that extracts a second feature from a face image of an identity verification document for authenticating the user included in the moving image (Pointner ¶0034 discussed above, a video is a moving image)
a first collator that collates whether the first feature and the second feature match each other (Pointner Fig. 4: shows both the reference image, e.g., ID, and the authentication image, e.g., user’s facial image, arranged together; Pointner ¶0036: “similarity analysis module 136 compares the reference image 300 (or the portion thereof) and authentication image 350 (or a portion thereof, such as a portion that corresponds to a facial image) to determine whether the reference image 300 and authentication image 350 satisfy one or more similarity requirements”; Pointner ¶0084: “receiving input that indicates similarity information (e.g., an indication that the reference image matches the authentication image 350 and/or information regarding one or more similarity analysis parameters)”);
a first determiner that instructs the user to perform a predetermined action, and determines whether an action of the user included in the moving image corresponds to the instructed predetermined action (Pointner ¶0091: “the user interface 1100 displays a prompt (e.g., instructive text 1104) to provide instructions to a user 124 for moving a facial feature to satisfy the liveness criteria”); and 
a verifier that verifies that the user is the person himself or herself, when the first feature and the second feature match each other and the action of the user included in the moving image corresponds to the instructed predetermined action (Pointner ¶0054: “Validation user interface 222 can include reference image 300b and authentication image 350b (e.g., to allow a reviewer to compare the images and determine whether the images match)”; Pointner Fig. 8: the device transmits information regarding whether the authentication was successful or unsuccessful based on the similarity comparison; Pointner ¶0092: “a change in the position of the one or more facial features from the first image 1150 to the second image 1250 is determined and compared to a path of movement of the moving target 1102 displayed in the user interface 1100. In this way, a user 124 provides liveness verification by moving one or more facial features (e.g., changing a direction of view of the user's eyes 1156) in accordance with the path of movement of the moving target 1102”).

Regarding claim 2, Pointner teaches the information processing apparatus according to claim 1, wherein the face image of the user and the face image of the identity verification document for authenticating the user are images in the same frame of the moving image, and
the collation by said first collator and the determination by said first determiner are processed in parallel to each other (Pointner Fig. 4 discussed above).

Regarding claim 3, Pointner teaches the information processing apparatus according to claim 1, wherein when said first collator determines that the first feature and the second feature match each other, the determination by said first determiner is performed (Pointner ¶0091-¶0092 discussed above – the device prompts the user to perform an action and the positions of moving features are used for verifying the user authentication).

Regarding claim 4, Pointner teaches the information processing apparatus according to claim 1, wherein when said first determiner determines that the action of the user included in the moving image corresponds to the instructed predetermined action, the collation by said first collator is performed (Pointner Fig. 4 discussed above).

Regarding claim 5, Pointner teaches the information processing apparatus according to claim 1, wherein the action instructed to the user includes at least one of an action of a body of the user including a face of the user and a change of a method of presenting the identity verification document (Note that only one of the alternative limitations is required by the claim language. Pointner ¶0091-¶0092 discussed above).

Regarding claim 10, Pointner teaches the information processing apparatus according to claim 1, further comprising a converter that recognizes characters from the image of the identity verification document included in the moving image and converts the characters into character codes (Pointner ¶0037: “text recognition module 138 performs optical character recognition on detected text in reference image 300” – the process of OCR involves converting images into searchable electronic text, i.e., machine-encoded text).

Regarding claim 11, Pointner teaches the information processing apparatus according to claim 1, wherein the information processing apparatus comprises a communication terminal (Pointner ¶0023: “a communication bus 110”; Pointner ¶0094: “Communication systems as referred to herein … such as the Internet ….an intranet and/or a wireless network …”).

Regarding claim 12, Pointner teaches the information processing apparatus according to claim 1, wherein the identity verification document is one of a license, a passport, and an individual number card (Note that only one of the alternative limitations is required by the claim language. Pointner ¶0050: “reference image 300 is an image of an identification card, a driver's license, a passport, a financial instrument (e.g., credit card or debit card), or a facility access card”; Pointner ¶0058: “document type that corresponds to the image (e.g., an identification document type such as a passport, driver's license, credit card, debit card, or facility access card)”).

Regarding claim 13, Pointner further teaches that the apparatus performs the processes described in claim 1 (Pointner Abstract: “Computer systems and methods are provided for receiving a first authentication request that includes an image of an identification document”). Therefore, claim 13 is rejected using the same rationale as applied to claim 1 discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointner et al. (US 2019/0238533 A1), in view of Komatsu et al. (US 2013/0063581 A1), hereinafter referred to as Pointner and Komatsu, respectively.
Regarding claim 6, Pointner teaches the information processing apparatus according to claim 1, but does not appear to explicitly teach a second determiner that determines whether the identity verification document is authentic, wherein when the identity verification document is authentic, said verifier verifies that the user is the person himself or herself.
Pertaining to the same field of endeavor, Komatsu teaches a second determiner that determines whether the identity verification document is authentic (Komatsu ¶0043: “the management server 105 authenticates the card ID by comparing the card ID obtained by the reader device 103 with information stored in an authentication database”),
wherein when the identity verification document is authentic, said verifier verifies that the user is the person himself or herself (Komatsu ¶0127: “after the reader device 103 reads the card ID, detailed verification or search is performed with respect to the facial images that have undergone the rough verification or search, which can reduce the time after the reader device 103 obtains the card ID until the determination result of the impersonation is obtained”).
Pointner and Komatsu are considered to be analogous art because they are directed to image processing for authenticating users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for document authentication (as taught by Pointner) to verify the document and the user (as taught by Komatsu) because the combination detects impersonation of a subject can be determined with high speed and satisfactory precision  (Komatsu ¶0010)

Regarding claim 7, Pointner, in view of Komatsu, teaches the information processing apparatus according to claim 6, further comprising:
a third feature extractor that extracts a third feature from the face image of the user included in the moving image while determining the identity verification document; and a second collator that collates whether the first feature and the third feature match each other; wherein when the first feature and the third feature match each other, said second determiner determines that the identity verification document is authentic (Pointner Fig. 4 & ¶0054 discussed above – multiple features are compared and matched together; also see Pointner ¶0092: “one or more facial features (e.g., one or more parts of one or both eyes 1156, such as pupils, retinas, and/or irises 1154) of the user 124 are tracked. For example, a change in the position of the one or more facial features from the first image 1150 to the second image 1250 is determined and compared to a path of movement of the moving target 1102 displayed in the user interface 1100”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/260,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite comparing an image of a user and an image of an ID verification document both captured in a moving image, extracting features from the images, collating the images, instructing the user to perform an action, and verifying the user and the ID document.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 8, 9, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 16 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 8 and 17, the prior art of record teaches the information processing apparatus according to claims 6 and 7, but does not appear to explicitly teach a fourth feature extractor that extracts, together with obtaining an image of a surface with no face image of the identity verification document, a fourth feature from the face image of the user included in the moving image; a third collator that collates whether the first feature and the fourth feature match each other; and a third determiner that determines, when the first feature and the fourth feature match each other, that the image of the surface with no face image of the identity verification document is authentic.

Regarding claims 9 and 18, the prior art of record teaches the information processing apparatus according to claims 8 and 17, but does not appear to explicitly teach a holder that holds the moving image, the face image of the user included in the moving image, and the image of the identity verification document included in the moving image; and a transmitter that transmits, to an apparatus that performs eligibility examination of the user, the moving image, the face image of the user included in the moving image, and the image of the identity verification document included in the moving image held in said holder, as user information, when the user is the person himself or herself, the identity verification document is authentic, and the image of the surface with no face image of the identity verification document is authentic.

Regarding claim 16, the prior art of record teaches that it was known at the time the application was filed to perform a method comprising: collating a first feature extracted from a face image of a user included in a moving image with a second feature extracted from a face image of an identity verification document for authenticating the user included in the moving image; instructing the user to perform a predetermined action, and determining whether an action of the user included in the moving image corresponds to the instructed predetermined action; determining whether the identity verification document is authentic; verifying that the user is the person himself or herself, when the first feature and the second feature match each other, the action of the user included in the moving image corresponds to the instructed predetermined action, and it is determined that the identity verification document is authentic (refer to the 35 U.S.C. 102(a)(2) and 103 rejections above).
However, the prior art, alone or in combination, does not appear to teach or suggest determining, when a fourth feature extracted from the face image of the user included in the moving image, together with obtaining an image of a surface with no face image of the identity verification document, matches the first feature, that the image of the surface with no face image of the identity verification document is authentic; examining eligibility of the user based on comparison between information registered in advance and character codes of the identity verification document obtained by recognizing characters from the image of the identity verification document included in the moving image and converting the characters into the character codes, when the user is the person himself or herself, the identity verification document is authentic, and the image of the surface with no face image of the identity verification document is authentic; and opening an account for the user determined to be eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667